Case: 21-30498     Document: 00516271111         Page: 1     Date Filed: 04/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 21-30498                            April 7, 2022
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Tabitha Nicole Stewart,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 5:20-CR-159-2


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Tabitha Nicole Stewart pleaded guilty, pursuant to a plea agreement,
   to conspiring to distribute methamphetamine in violation of 21 U.S.C.
   §§ 841(a)(1), 846. In Stewart’s presentence report (“PSR”), the probation
   officer calculated her criminal history score as a three, which included a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30498        Document: 00516271111             Page: 2      Date Filed: 04/07/2022




                                         No. 21-30498


   single three-point offense. Stewart’s criminal history score of three, in turn,
   established a criminal history category of II, and with a total offense level of
   thirty-five, her sentencing guideline range became 188 to 235 months in
   prison.
           Stewart acknowledged that she had a prior three-point offense but
   argued that she was eligible for a safety-valve adjustment under 18 U.S.C.
   § 3553(f), as well as a two-level reduction under U.S. Sentencing Guideline
   (“U.S.S.G.”) § 2D1.1(b)(18) for meeting the criteria for safety-valve
   consideration under U.S.S.G. § 5C1.2.                  She asserted (albeit in a
   parenthetical) that the plain language of § 3553(f)(1) was “unambiguously
   conjunctive,” and a defendant must have (1) “more than four criminal-
   history points,” (2) a “prior three-point offense, and” (3) a “prior two-point
   violent offense” to render her ineligible for a safety-valve adjustment. To
   support her argument, Stewart cited the Ninth Circuit’s decision in United
   States v. Lopez, 998 F.3d 431 (9th Cir. 2021), but she also noted a contrary
   decision from the Eleventh Circuit, United States v. Garcon, 997 F.3d 1301
   (11th Cir. 2021). 1
           The Government did not (and does not) dispute that Stewart meets
   only one of the three prongs of § 3553(f)(1)—the “prior three-point
   offense.” Instead, the Government disagreed that the absence of one of the
   three disqualifying conditions makes the defendant eligible for the safety-
   valve adjustment. Rather, from the Government’s perspective, if one of the
   prongs is satisfied, then the safety valve does not apply.




           1
            Garcon has been vacated by a vote for rehearing en banc. United States v. Garcon,
   23 F.4th 1334 (11th Cir. 2022) (mem.). The case remains pending before the Eleventh
   Circuit.




                                               2
Case: 21-30498          Document: 00516271111              Page: 3      Date Filed: 04/07/2022




                                          No. 21-30498


           At the sentencing hearing, a long discussion was held about the proper
   sentencing range. The district court considered and calculated two guideline
   ranges: one with the safety-valve adjustment (151–188 months) and one
   without (188–235 months). The district court ruled, however, that the
   safety-valve adjustment did not apply, and Stewart was not entitled to a
   reduction from the statutory minimum sentence of 120 months. The district
   court also made it clear that, even if Stewart qualified for a below minimum
   sentence, it would still not grant that request given, inter alia, the amount of
   methamphetamine involved in her case.
           The district judge ultimately sentenced Stewart to 151 months in
   prison, noting that this was the lower end of the guideline range that would
   apply if the safety-valve adjustment were made. In the statement of reasons
   portion of the sentencing documents, the district court also stated: “In the
   event the guideline determination(s) made in this case are found to be
   incorrect, the court would impose a sentence identical to that imposed in this
   case.” 2
           On appeal, both sides argue how to construe § 3553(f)(1), but the
   Government also argues harmless error. We agree with the latter argument
   and therefore need not address the former. See United States v. Guzman-
   Rendon, 864 F.3d 409, 411 (5th Cir. 2017) (proceeding directly to a harmless
   error analysis). 3



           2
            Moreover, the district court indicated, in its statement of reasons, that it departed
   from the sentencing guideline range because “151 months [was] at the bottom of the
   guidelines had the safety valve been utilized.”
           3
            The two-level reduction in U.S.S.G. § 2D1.1(b)(18) that Stewart requested is tied
   to the Guidelines’ safety valve criteria in U.S.S.G. § 5C1.2(a), which has not been amended
   to conform to the current, less restrictive version of § 3553(f). See United States v. Ussery,
   No. 20-50585, 2022 WL 44101, at *2 (5th Cir. Jan. 5, 2022) (unpublished per curiam).
   Because of her three-point offense, Stewart would not qualify under the plain language of




                                                 3
Case: 21-30498        Document: 00516271111              Page: 4      Date Filed: 04/07/2022




                                         No. 21-30498


           Accordingly, because we conclude that any error concerning the
   applicability of § 3553(f)(1) was harmless, we AFFIRM.




   § 5C1.2(a)(1). Therefore, it is unlikely that she would qualify under the plain language of
   § 2D1.1(b)(18) for the two-level reduction, even if she qualified under § 3553(f) (as
   amended). However, in Ussery, we declined to address whether § 5C1.2 automatically
   “incorporates the amended § 3553(f) factors as opposed to the factors it expressly lists.”
   2022 WL 44101, at *3 n.2. This issue was not addressed by the parties, and we need not
   reach it here given our conclusion that any arguable error on this point was harmless.




                                               4